Per Curiam.
Plaintiff brought this action in the district court for Douglas county to have its real estate exempted from taxation on the ground that the same is used solely for charitable, educational and philanthropic purposes. Plaintiff asked that the taxes for the year 1927 and thereafter be canceled and collection enjoined. The trial court found in favor of plaintiff and defendants have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment' of the district court is therefore
Affirmed.